DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a generated recommendation indicium displayed by a web portal corresponding to a generated recommendation, wherein the recommendation is generated for a user associated with user input to obtain a first or second data object, wherein the user input is received via a virtual indicium within a time span display corresponding to one of a plurality of time-based metrics corresponding to a first subset of one of a plurality of virtual indicium attributes or a second subset of the one of the plurality of virtual indicium attributes, wherein the web portal is generated based on a first of plurality of rules and a second of the plurality of rules by composing one or more pre-generated overlapping web portal features with remaining web portal features (i.e., generate, via the processor, a web portal based on the first of the plurality of rules and the second of the plurality of rules by composing the one or more pre-generated overlapping web portal features with remaining web portal features to diminish a web portal feature redundancy of computing resources; receive, via the processor, a user input via the virtual indicium within the time span display corresponding to the one of the plurality of time-based metrics corresponding to the first subset of the one of the plurality of virtual indicium attributes or the second subset of the one of the plurality of virtual indicium attributes; generate, via the processor, a recommendation for a user associated with the user input to obtain the first data object or the second data object depending upon the user input; and generate, via the processor, a recommendation indicium corresponding to the recommendation, the recommendation indicium being displayed by the web portal) as recited in claims 1 & 11. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 15, 2022